t c memo united_states tax_court emmanuel a santos petitioner v commissioner of internal revenue respondent docket no filed date emmanuel a santos for himself nicholas r rosado for respondent memorandum findings_of_fact and opinion morrison judge on date the respondent referred to here as the irs issued a notice_of_deficiency to the petitioner emmanuel a santos determining an income-tax deficiency of dollar_figure for the taxable_year santos timely filed a petition under sec_6213 for redetermination of the deficiency we have jurisdiction under sec_6214 the only issue remaining for decision is whether santos is entitled to deduct his law school tuition and fees of dollar_figure we hold that he is not findings_of_fact the parties stipulated some facts and they are so found santos resided in california at the time he filed the petition santos earned a bachelor’s degree in accounting in he began working as a tax-return preparer in he became an enrolled_agent a person authorized to represent taxpayers before the irs in santos earned a master’s degree in taxation he began offering other services to his clients including accounting and financial planning all references to sections are to sections of the internal_revenue_code_of_1986 as amended in effect for the taxable_year therefore an appeal of our decision in this case would go to the u s court_of_appeals for the ninth circuit see sec_7482 unless the parties designate the court_of_appeals for another circuit see id para on brief santos claims that his degree was awarded in date by indiana university bloomington but we are unable to confirm the veracity of this claim on the record at some point santos enrolled in law school he was attending law school in during that year he paid tuition and fees of dollar_figure he graduated from law school in in date he took the california bar examination the record does not reveal whether this was the only time he took the bar examination in date he was admitted to the state bar of california and admitted to practice before the u s tax_court in santos started a law firm santos and santos law offices llp with his father the firm performs multiple services including legal representation tax planning accounting and financial planning santos timely filed his federal_income_tax return for the taxable_year on a form_1040 he attached a schedule c profit or loss from business to his form_1040 for the business or profession of tax and financial planning on his schedule c santos deducted expenses of dollar_figure for laundry and cleaning dollar_figure for license and permits dollar_figure for dues and subscriptions dollar_figure for continuing education and dollar_figure for law school tuition and fees in the notice_of_deficiency the irs allowed deductions of zero for laundry and cleaning expenses dollar_figure for license and permits expenses dollar_figure for dues on brief santos claims that he attended john f kennedy university college of law but we are unable to confirm the veracity of this claim on the record and subscription expenses dollar_figure for continuing education expenses and zero for law school tuition and fees expenses at trial the parties agreed that the correct deductible amounts of these expenses were zero for laundry and cleaning dollar_figure for license and permits and dollar_figure for dues and subscription whether santos is entitled to a deduction of dollar_figure for his law school tuition and fees remains at issue opinion as the taxpayer santos has the burden_of_proof see tax ct r prac proc a sec_7491 imposing the burden_of_proof on the irs under conditions not shown by santos to be satisfied sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_262 provides that no deduction is allowed for personal living or family_expenses expenditures made by a taxpayer in obtaining or furthering his or her education are considered personal expenses and are not deductible unless they qualify as a deduction under sec_162 and the accompanying regulations sec_1_262-1 income_tax regs sec_1_162-5 income_tax regs permits a deduction for education expenses that maintain or improve skills required by the taxpayer in his or her employment or meet the express requirements of the taxpayer’s employer or of applicable law or regulations imposed as a condition to the retention by the taxpayer of an established employment relationship status or rate of compensation sec_1_162-5 income_tax regs provides that two types of educational expenses are not deductible one type is expenses for education that is part of a program of study which will lead to qualifying the taxpayer for a new trade_or_business id subpara i the regulation gives the following example of the expenses of this type a a self-employed_individual practicing a profession other than law for example engineering accounting etc attends law school at night and after completing his law school studies receives a bachelor of laws degree the expenditures made by a in attending law school are nondeductible because this course of study qualifies him for a new trade_or_business id subdiv ii example courts have held that a law degree qualifies a law student for a new trade_or_business the business of being an attorney and that thus the cost of a law degree is a nondeductible educational expense as set forth in the regulation 521_f2d_1065 9th cir irs field agent could not deduct cost of law degree because the degree qualified him for a new trade_or_business 62_tc_781 certified_public_accountant could not deduct cost of law degree even though he undertook the education to improve his accounting and tax skills and never intended to engage in the practice of law aff’d without published opinion 519_f2d_1406 7th cir 60_tc_814 accountant could not deduct cost of law degree because the degree qualified him for a new trade_or_business 54_tc_398 cost of legal education was not deductible by irs agent even if the agent remained in his same position or limited his future work to tax_accounting or tax law therefore santos’s law school tuition and fees are not deductible santos challenges the validity of the regulation in question the treasury_department promulgated sec_1_162-5 income_tax regs in fed reg date after having published the regulation in proposed form in fed reg date shortly after the treasury promulgated the regulation the tax_court held that the regulation was valid and the court_of_appeals for the ninth circuit affirmed 52_tc_1106 aff’d 443_f2d_29 9th cir although the court of appeals’s opinion did not separately discuss the validity of the regulation it stated we approve the tax_court opinion weiszmann v commissioner f 2d pincite our opinion in weiszmann--holding that the regulation is valid--is binding precedent furthermore the tax_court is bound by the precedent of the court_of_appeals for the circuit to which our cases are appealable 54_tc_742 aff’d 445_f2d_985 10th cir therefore the court of appeals’s affirming opinion in weiszmann is also binding because binding precedent holds that the regulation is valid we decline to reconsider the validity of sec_1_162-5 income_tax regs we recognize that the tests for determining whether a regulation is valid today are different from those of the weiszmann era and we recognize that precedent may lose its force when the underlying law upon which the precedent was based has changed 491_us_164 however we see no such change that would justify deviating from the weiszmann precedent in weiszmann we determined that the regulation was consistent with the statutory law and was not arbitrary weiszmann v commissioner t c pincite this is similar to the test employed by the u s supreme court in in 562_us_44 in mayo found the supreme court held that a tax regulation was valid because congress had not directly addressed the precise question at issue id pincite quoting 467_us_837 and because the regulation was a reasonable interpretation of the enacted text id pincite santos urges us to employ various other tests to hold that the regulation is invalid we decline to reconsider weiszmann on these additional grounds first it is questionable that the additional tests that santos cites should govern the education-expense regulation santos argues that the treasury_department failed to adequately respond to the comments from the public about the regulation in its proposed form relying on altera corp subs v commissioner t c __ __ slip op pincite date which held that a regulation under sec_482 was invalid because in promulgating the regulation the treasury did not adequately respond to commentators altera in turn relied upon 463_us_29 which held that in adopting a rule an agency must examine the relevant data altera is in 562_us_44 the supreme court considered whether a particular tax regulation that like sec_1_162-5 income_tax regs was issued under the authority of sec_7805 granting authority to the treasury_department to prescribe all needful rules and regulations for the enforcement of the internal_revenue_code should be examined under the test employed in 467_us_837 or should instead be examined under the test employed in nat’l muffler dealers ass’n inc v united_states 440_us_472 mayo found held that the regulation in question in that case should be examined under the chevron test id distinguishable altera held that the validity of the regulation in the particular circumstances of that case hinged on an empirical determination and in no way depends on treasury’s interpretation of sec_482 or any other statute altera corp subs v commissioner t c at __ slip op pincite by contrast the education-expenses regulation is an interpretation of sec_162 and sec_262 see taubman v commissioner t c pincite second santos did not raise his theories that the regulation was invalid until after trial as a result neither the trial record nor the court papers in this case contain any information regarding the public’s comments to the regulation in question without knowing what the public comments were it seems difficult if not impossible for the court to evaluate the adequacy of the treasury department’s response to the public comments when it promulgated sec_1_162-5 income_tax regs in reaching our holdings we considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit santos also argues that the regulation violates the regulatory flexibility act of u s c secs that act requires an agency to consider the effect of regulatory action on small businesses when promulgating regulations that may affect small businesses u s c secs a a b but the act by its own terms applies only to regulations promulgated after pub_l_no sec_4 stat pincite to reflect the foregoing decision will be entered under tax_court rule_of practice and procedure
